Citation Nr: 0928111	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for the residuals of 
traumatic brain injury (TBI), to include an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to April 
1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in June 2005 and 
December 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, in which service 
connection for degenerative changes of the low back and 
residuals of TBI were denied.

The veteran testified before the undersigned Veterans Law 
Judge in April 2008.  A transcript of the hearing is 
associated with the claims file.

In a November 2009 VA examination for TBI, the examiner 
indicated that the Veteran may have an underlying neuro-
psychiatric disorder that could be the cause of such reported 
symptoms as memory loss and headaches.  Further examination 
was recommended but not undertaken at that time.  In a July 
2009 brief, the Veteran's representative noted that the 
Veteran may not appreciate the difference between a symptom 
of TBI residuals and that of an acquired psychiatric 
disorder, and therefore, development for service-connection 
for an acquired psychiatric disorder was necessary, citing 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of service connection for residuals of TBI has thus 
been recharacterized to include an acquired psychiatric 
disorder.

The claim for service connection for a lower back disability 
was remanded in May 2008.  The RO has not complied with the 
terms of the remand.  However, the Board has determined that 
it may grant the claim without further remand and is 
proceeding with adjudication of the claim for service 
connection for a lower back disability.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

The issue of service connection for residuals of TBI 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence demonstrates that the Veteran's 
diagnosed lumbar strain had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for lumbar strain have 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.


II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service treatment records reflect that the Veteran was 
involved in a motorcycle accident in 1984, while on active 
service.  She sustained fractured ribs and a collapsed lung.  
These records show that she was also treated for right 
shoulder, right upper back, and cervical, thoracic, and 
lumbar spine symptoms associated with the accident.  
Specifically, from 1987 throughout the balance of her active 
military service, service treatment records show that she 
complained of and was treated for lower back symptoms, to 
include what records describe as exacerbations of the 
original injury after heavy lifting.  Records show she was 
treated for a lower back condition with profiles, prescribed 
medication, and physical therapy.  A summary of care shows a 
diagnosis of lower back pain status post motor vehicle 
accident with date of onset noted in 1984.  Her report of 
medical history shows complaints of recurrent back pain.  The 
examiner documented back pain since 1984 secondary to MVA, 
treated with medications and physical therapy to present.  
The report of medical examination at discharge documented no 
current spine or musculoskeletal abnormalities, but 
referenced the medical history.

Thereafter, private medical records document complaints of 
and treatment for a lower back condition beginning in 1992, 
and continuing to the present. 

VA and private evaluation and examinations are not consistent 
as to the nature and etiology of the back disability 
described. 

VA examination conducted in January 1994 reflects complaints 
of mid back pain with findings within normal limits except 
for observations of pain to deep palpation along the 
medial/inferior board of the right scapula.  In November 
1994, a private neurological report documented possible right 
brachioplexus injury with possible cervical disk pathology 
and trigger points involving the right trapezius muscle 
suggestive of myofascial pain syndrome secondary to trauma 
but no findings concerning the lower back.  In fact, the 
Veteran specifically denied lower back pain in this 
evaluation.  However, VA examination conducted in October 
1996 diagnosed lumbosacral strain.  The examiner did not 
address the issue of etiology.  In a February 1998 statement, 
the Veteran's private treating physician indicated he had 
treated the Veteran for six years for various conditions, and 
that she had initially reported with neck and mid-
back/scapula pain.  The physician noted that recently the 
pain had become more intense and constant, and physical 
examination revealed a problem at the C5 level and at the mid 
thoracic spine between the scapulae.

A December 2002 VA neurological examination diagnosed upper 
back and paraspinous pain syndrome, and the examiner opined 
that it was more likely than not the result of the 1984 MVA.  
A lower back disability was not discussed.

A March 2005 VA examination is of record and shows that the 
examiner diagnosed degenerative changes of the low back, and 
opined that the lower back condition was  more likely than 
not associated with the MVA in 1984.  As rationale, the 
examiner stated that the Veteran did not suffer a back injury 
at the time of the 1984 MVA.  Rather, her injuries involved 
rib fractures and a neck injury.  The examiner opined that 
the degenerative changes observed in the lower back the 
result of arthritis, and not the inservice MVA that occurred 
in 1984.

It is recognized that the examiner's statements are at odds 
with one another.  In the first instance, he states that the 
lower back condition is more likely than not associated with 
the 1984 MVA.  However, his closing statement is that the 
Veteran's lower back degenerative changes are not the result 
of the 1984 MVA.  Rather, they are the result of arthritis.  
The Board recognizes that the examiner was trying to state in 
his earlier opinion that the lower back condition was more 
likely than not, not associated with the MVA in 1984.

Notwithstanding, the March 2005 opinion did not address the 
other instances of treatment for lower back pain in the 
service treatment records.  Rather, the examiner identified 
only two pieces of evidence, the December 2002 neurological 
opinion and an entry in the service treatment records date in 
1989, which documented treatment for lower back pain after 
the Veteran had picked up heavy equipment.  The diagnosis was 
of muscle strain.  The examiner did not discuss any of the 
other entries in the service treatment record for lower back 
pain, and made no comment on military examiners' assessments 
concerning her lower back condition, that heavy lifting had 
exacerbated the Veteran's original injury.  The examiner also 
made no mention of the military examiner's assessment at 
discharge that the Veteran had manifested back pain since 
1984 secondary to the MVA.  Finally, the examiner did not 
address the continuity of lower back symptomatology portrayed 
in the extensive private treatment records present in the 
claims folder.

Given the omissions, the Board determined the March 2005 
examination provided an inadequate basis upon which to 
adjudicate the Veteran's claim, and the Board remanded the 
matter in May 2008 for additional examination, to be 
conducted by an orthopedic specialist.  The examiner was 
asked to provide an opinion as to the etiological 
relationship, if any, between the Veterans's currently 
diagnosed lumbar spine disability and any incident in the 
Veteran's active service, to include the 1984 MVA and, in the 
alternative, between the diagnosed lumbar spine disability 
and the service-connected thoracic and cervical spine 
disabilities.

The resultant March 2009 VA examination reflects a diagnosis 
of lumbar strain.  The examiner opined that the diagnosed 
lumbar strain was not at least as likely as not due to or 
aggravated by the Veteran's active service or any incident 
therein, including injuries sustained in the 1984 MVA.  The 
examiner further opined that the diagnosed lumbar strain was 
not at least as likely as not due to or the result of the 
thoracic and cervical spine injuries from the 1984 MVA and 
their consequent upper thoracic and cervical pain syndromes.  
Nor was the lower back condition the result of aggravation by 
the service-connected thoracic and cervical spine 
disabilities.  The examiner's rationale was that, although 
the 1984 MVA resulted in significant trauma, a specific 
lumbar injury was not documented.  The lumbar spine is 
anatomically distinct from the thoracic and cervical spines, 
the examiner explained.  The complaint of right subscapular 
pain and neck pain was temporally related to the injury, not 
low back pain. 

The Board finds this examination to be, again, completely 
inadequate for the purposes of adjudicating this claim.  
First, it was conducted by a nurse practitioner 
notwithstanding the fact that the May 2008 remand 
specifically requested an examination and opinion by an 
orthopedic specialist, due to the complexity of the issue 
involved.  Second, although the nurse practitioner professed 
that she had reviewed the Veteran's claims file, the absence 
of critical information in her discussion proves otherwise.  
For example, the nurse practitioner discussed the 1984 MVA as 
the only incident which could have impacted the Veteran's 
lower spine and states that there was no history of trauma to 
the spine, and no known additional injuries or accidents to 
the back since 1984.  These observations belie an utter 
unfamiliarity with the Veteran's service treatment records 
which, as documented above, show ample treatment for a lower 
back condition, including what military examiners described 
as exacerbations of injury following heavy lifting and what 
the examining physician documented as back pain since 1984 
secondary to MVA at discharge.  The nurse practitioner 
utterly failed to discuss any of these entries, findings, or 
opinions, or to offer an opinion as to whether or not the 
lower back condition could have been etiologically related to 
these incidents in service.  Third, the nurse practitioner 
did not discuss the continuity of symptomatology portrayed by 
private treatment records from 1992 to the present.

Given the incomplete review of service treatment and post-
service treatment records, any rationale provided in the 
March 2005 and March 2009 VA examinations-to the extent they 
can be accepted as rationale-cannot be viewed as probative 
and will not be considered.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  

VA has had two chances to appropriately develop and 
adjudicate this claim.  The Board will not provide a third 
such opportunity; rather the claim will be decided on the 
evidence of record.

The Veteran testified before the undersigned Veteran's Law 
Judge and has provided statements that, in aggregate, assert 
that she sustained injury to her low back in the same 
motorcycle accident in which she injury her thoracic spine, 
cervical spine, ribs, and right shoulder, that she 
experienced low back pain and was treated for same in 
service, that she experienced symptoms of a lower back 
condition from service to the present, and that she currently 
continues to experience lower back symptoms.  Service 
treatment records and post-service private treatment records 
corroborate her statements and testimony of inservice injury 
to the lower back, and treatment for lower back symptoms in 
service, at discharge, and shortly after discharge to the 
present.  Current private treatment records and VA 
examination reports confirm that she is currently diagnosed 
with a lower back disability.  

There are no competent medical opinions or statements finding 
that the Veteran's lower back disability did not have its 
onset in or is otherwise not the result of her active service 
and, accordingly, there is not a preponderance of the 
evidence against the claim and service connection for lumbar 
strain is warranted.


ORDER

Service connection for lumbar strain is granted.





REMAND

The Veteran also claims service connection for the residuals 
of TBI.

The record shows the Veteran is currently under evaluation 
for VA vocational rehabilitation.  In addition, the Veteran's 
representative informs that the Veteran is treated at the VA 
Medical Center (VAMC) in Washington, D.C.  These records have 
not been obtained.

Second, the November 2008 VA examination for TBI provides an 
inadequate basis upon which to adjudicate this claim.  The 
examiner clearly did not review the entire service treatment 
records in conjunction with the examination, as he refers 
primarily to the treatment records concerning the 1984 MVA 
and only two entries subsequent.  The examiner does not 
mention other entries documenting head injury or treatment 
following head injury.  For example, an entry dated in 1980 
documents an injury to the head in a fight in which the 
Veteran described being struck 5 times in the temple and 
thereafter having episodes of memory loss.  In a July 2009 
brief, the Veteran's representative documented numerous other 
entries for treatment for dizziness, situational depression, 
headache, anxiety, claustrophobia, and panic attacks; and the 
Veteran's report of medical examination at discharge reflects 
a history of claustrophobia with current treatment.  The VA 
examiner in November 2008 recommended additional 
neuropsychiatric evaluation for suspected underlying 
psychiatric disorders that may be causing the memory loss and 
headaches the Veteran reported as symptoms of her claimed 
TBI.  This has not been done.  The Veteran should be afforded 
additional examination, to include review of the record to 
include her entire service treatment record, and all 
recommended examinations, including that for neuro-
psychiatric evaluation.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
health care providers who treated her for 
her residuals of TBI from her discharge 
in 1990 to the present.  Obtain all 
identified treatment records.  In 
particular, search for any records of VA 
treatment accorded the Veteran at the VA 
Medical Center (VAMC) in Washington, 
D.C., and any other VAMC the Veteran may 
identify, from 1990 to the present.

2.  Obtain the Veteran's vocational 
rehabilitation folder and associate it 
with the claims folder.

3.  For items #1-2, document negative 
responses, and inform the veteran so that 
she may make attempts to procure the 
records on her own.  

4.  Return the November 2008 VA 
examination to the examiner who conducted 
the examination and request that the 
examiner review the entire claims file, 
to include the Veteran's entire service 
treatment record and any and all newly 
received evidence.

The examiner should then clarify his 
diagnosis and opinion as to the etiology 
of any diagnosed residuals of TBI or 
pathology associated with the Veteran's 
reported symptoms.

Any and all follow-up suggested by the 
examiner, to include neuro-psychiatric 
examination, is to be performed.

If the examiner cannot be located, or if 
it is determined that the veteran should 
undergo further examination for her 
claimed residuals of TBI, including an 
acquired psychiatric disorder, schedule 
the veteran for medical examination by an 
appropriate medical professional to 
determine the nature, extent, and 
etiology of her claimed symptoms of TBI, 
to include an acquired psychiatric 
disorder.  All indicated tests and 
studies should be performed.  The claims 
folder, a copy of this remand, and the 
representative's April 2009 brief must be 
provided to the examiner in conjunction 
with the examination.  

Any and all follow-up, to include neuro-
psychiatric examination, is to be 
performed.

The examiners are to provide opinions as 
to whether it is at least as likely as 
not that any diagnosed residuals of TBI, 
or other pathology associated with her 
reported symptoms, including an acquired 
psychiatric disorder, had its onset 
during the Veteran's active service or is 
in any way related to her active service 
or any incident therein.

A complete rationale must be provided for 
all opinions rendered.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for the residuals of TBI, to include an 
acquired psychiatric disorder, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
afford a responsible period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of her claim. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


